Citation Nr: 1614945	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-42 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

In January 2016, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in Oakland, California.  A transcript of the hearing is associated with the record.  C. W. also appeared at the hearing as an observer.


FINDINGS OF FACT

1.  The Veteran was married to C. C. until November 2005, when judgment was entered as to the dissolution of the marriage.

2.  The Veteran and the appellant were married in June 2006.

3.  No children were born of the marriage, or were born to the Veteran and the appellant before the marriage.

4.  The Veteran died in October 2006.

5.  The appellant had knowledge that she could not marry the Veteran prior to November 2005 due to the legal impediment of the Veteran's marriage to C. C.


CONCLUSION OF LAW

The criteria for entitlement to death pension benefits are not met.  38 U.S.C.A. §§ 101(3), 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.54(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases, such as the present case, where the case is resolved as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Accordingly, VA's duties to notify and assist are not applicable in this case and need not be addressed.

Legal Criteria

Dependency and indemnity compensation, including death pension, may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2014).  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2015).

A surviving spouse of a qualified veteran may qualify for death pension, if the surviving spouse was married to the veteran: (1) One year or more prior to the veteran's death; (2) For any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) Prior to May 8, 1985, when the veteran served during the Vietnam Era, as in the present case.  38 C.F.R. § 3.54(a).  Under 38 C.F.R. § 3.1(j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j).  Under 38 C.F.R. § 3.52, where an attempted marriage was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; (b) The claimant entered into the marriage without knowledge of the impediment; (c) The claimant cohabited with the veteran continuously from the date of marriage to the date of the Veteran's death as outlined in § 3.53; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.

Analysis

At the January 2016 Board hearing, the appellant testified that she met the Veteran in December 2003 and began dating him in around September 2004.  Thereafter, the Veteran proposed marriage, and they moved in together in April 2005.  From that time forward, they presented themselves as man and wife; however, they were not formally married until June 2006.  The appellant testified that they would have gotten married earlier than June 2006, "but under the circumstances we weren't able to because he was going through a divorce . . . .  And, . . . we had to wait for the finalization on that divorce to come through."  The appellant further testified that the Veteran had been separated from his former wife for quite some time before the divorce became final.  The appellant contends, in essence, that she is entitled to a death pension because her relationship with the Veteran should be considered an attempted marriage that is deemed valid from April 2005.  See also Correspondence from the appellant, received in March 2010; VA Form 21-4138, Statement in Support of Claim, received in August 2010.

The record shows that the Veteran was married to C. C. from June 1979 to November 2005, when their divorce became final.  The Veteran and the appellant married in June 2006.  The Veteran passed away in October 2006, approximately four months later, due to hepatic decompensation, hepatocellular carcinoma, end-stage liver disease, and chronic hepatitis C.  The appellant has not remarried since the Veteran's death.  Accordingly, the appellant is considered the Veteran's surviving spouse under 38 C.F.R. § 3.50.  The question for consideration, therefore, is whether the appellant meets the requirements for entitlement to death pension benefits under 38 C.F.R. § 3.54.

In that regard, the record does not show that any children were born of the marriage between the appellant and the Veteran or were born before the marriage.  Furthermore, the appellant did not marry the Veteran prior to May 8, 1985.  Therefore, the appellant does not meet the requirements for entitlement to death pension benefits under 38 C.F.R. § 3.54(a)(2) or (3).  As for the requirements under 38 C.F.R. § 3.54(a)(1), although the appellant did not formally marry the Veteran one year or more prior to the Veteran's death, the appellant asserts that her relationship to the Veteran prior to June 2006 should be considered an attempted marriage deemed valid such that the 38 C.F.R. § 3.54(a)(1) requirements are met.  Thus, the Board turns to 38 C.F.R. § 3.52 to determine whether there was an attempted marriage deemed valid for one year or more prior to the Veteran's death.

In this case, any attempted marriage between the Veteran and the appellant prior to November 2005 was invalid by reason of the legal impediment that California did not allow married individuals to enter further marriages.  See Cal. Fam. Code § 301 (West 2006) (Two unmarried persons 18 years of age or older, who are not otherwise disqualified, are capable of consenting to and consummating marriage.) (emphasis added).  Of note, under California law, the Veteran's marriage to C. C. did not end until the judgment as to the dissolution of that marriage was entered in November 2005.  See Cal. Fam. Code § 310 (West 2006) (Marriage is dissolved only by one of the following: (a) The death of one of the parties; (b) A judgment of dissolution of marriage;(c) A judgment of nullity of marriage.).

The appellant's testimony at the January 2016 Board hearing reflects that she understood that she could not enter into marriage with the Veteran until his divorce to C. C. was finalized.  Because one of the requirements for an attempted marriage to be deemed valid is that the claimant entered into the marriage without knowledge of the legal impediment, and because the record shows that the appellant had knowledge of the legal impediment of the Veteran's marriage to C. C., no attempted marriage deemed valid could have existed prior to the November 2005 divorce.  See 38 C.F.R. § 3.52(b).  Even an attempted marriage deemed valid must have existed for one year or more prior to a veteran's death for a surviving spouse to qualify for death pension benefits.  See 38 C.F.R. § 3.54(a).  In this case, any attempted marriage from the time of the November 2005 divorce did not exist for one year or more prior to the Veteran's death, as the Veteran passed away in October 2006.  Therefore, any such attempted marriage could not qualify the appellant for death pension benefits under 38 C.F.R. § 3.54(a).

The Board does not dispute the level of commitment the Veteran and the appellant had to each other prior to November 2005.  The Board also acknowledges the appellant's request for benefits on the basis of financial need.  However, the Board is without authority to grant benefits based on such factors, even to achieve an equitable result.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (stating, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.").

In this case, the weight of the evidence does not corroborate that the appellant and the Veteran were married for one year prior to the Veteran's death in October 2006.  Because the appellant and the Veteran did not have a valid marriage or an attempted marriage that may be deemed valid for one year or more prior to the Veteran's death, the appellant does not meet the requirements for entitlement to death pension benefits.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to death pension benefits.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	

ORDER

Entitlement to death pension benefits is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


